     Case 2:17-cv-14023-BWA-KWR Document 271 Filed 07/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF CROSBY
MARINE TRANSPORTATION, LLC, et al.,                        CIVIL ACTION

       Petitioners,                                        NO. 2:17-cv-14023
                                                           Consolidated with 2:18-cv-04136

CROSBY MARINE TRANSPORTATION,                              JUDGE BARRY W. ASHE (M)
LLC, et al.,
                                                           MAG. KAREN WELLS ROBY (4)
       Third-Party Plaintiffs,
                                                           Admiralty – Rule 9(h)
v.

TRACKER MARINE, LLC, et al.,                               Pertains to Both Cases

       Third-Party Defendants.


  THIRD-PARTY DEFENDANTS’ OPPOSITION TO MOTION FOR LEAVE TO FILE
            PROPOSED AMENDED ANSWERS AND COMPLAINT

MAY IT PLEASE THE COURT:

       Third-Party Defendants, Tracker Marine, LLC, Tracker Marine Group, White River

Marine Group, Tracker Marine Retail, LLC, and Kenner Manufacturing Co., Inc. (“Third-Party

Defendants”), oppose the Motion for Leave to File Proposed Amended Answers and Complaint

(R. Doc. 268, hereinafter referred to as “Motion for Leave”) filed jointly by Atlantic Specialty

Insurance Company, Markel American Insurance Company, State National Insurance Company,

Navigators Insurance Company, United States Fire Insurance Company, Mitsui Sumitomo

Insurance Company of America, Swiss Re International SE, and the following Certain

Underwriters at Lloyds Syndicates: 1206 ATL, 1897 SKD, 1183 TAL, 2007 NVA, 0382 HDU,

1274 AUL, 0510 KLN, 1861 ATL, 1967 WRB, 0780 ADV, 1225 AES, 0033 HIS (collectively



                                               1
     Case 2:17-cv-14023-BWA-KWR Document 271 Filed 07/28/20 Page 2 of 3




hereinafter referred to as “Underwriters”) jointly with Crosby Transportation, LLC, Crosby Tugs,

LLC, Bertucci Contracting Company, LLC, Crosby Dredging, LLC, Chris Carter, and Derek

Hebert (collectively hereinafter referred to as “Crosby”).

       The Third-Party Defendants oppose Underwriters’ and Crosby’s Motion for Leave for the

reasons asserted by claimant Angela Huggins in R. Doc. 269 and for the reasons asserted by

claimants Kathy Randle and Anna Clark in R. Doc. 270. As such, the Third-Party Defendants

adopt the opposition arguments set forth in R. Docs. 269 and 270 as their own, as if set forth in

extenso herein.

                                              Respectfully submitted,

                                              MURPHY, ROGERS, SLOSS,
                                                  GAMBEL & TOMPKINS

                                              /s/ Peter B. Sloss
                                              Peter B. Sloss (#17142)
                                              psloss@mrsnola.com
                                              701 Poydras Street
                                              Suite 400, Hancock Whitney Tower
                                              New Orleans, LA 70139
                                              Phone (504) 523-0400
                                              Fax (504) 523-5574

                                              And
                                              BAKER, STERCHI COWDEN & RICE, LLC
                                              /s/ Michael C. McMullen
                                              Michael C. McMullen (pro hac vice)
                                              mmcmullen@bscr-law.com
                                              2400 Pershing Road, Suite 500
                                              Kansas City, MO 64108
                                              (816) 471-2121
                                              Fax: (816) 471-0288

                                              Attorneys for Third-Party Defendants
                                              Tracker Marine, LLC, Tracker Marine
                                              Group, White River Marine Group,
                                              Tracker Marine Retail, LLC, and
                                              Kenner Manufacturing Co., Inc.

                                                 2
      Case 2:17-cv-14023-BWA-KWR Document 271 Filed 07/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 28th day of July 2020, a copy of the foregoing pleading

was sent to all counsel of record, via electronic mail and/or through the Court’s electronic filing

system.


                                                     /s/ Peter B. Sloss




4815-1832-5701, v. 2




                                                3
